         Case 1:17-cv-03482-GLR Document 54 Filed 11/20/20 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

THERESA ROUSE, et al.                       *

                      Plaintiffs            *

        v.                                  *     Civil Action No. GLR-17-3482

P.O. CHRIS FLORIO, et al.                   *

                      Defendants            *

                                          * * *

                      REVISED TRIAL SCHEDULING ORDER

       The following revised schedule is hereby entered to govern the course of further

proceedings in this case:

       1. Motions in limine shall be filed by September 3, 2021.

       2. The Pretrial Order shall be filed by September 24, 2021 (Local Rule 106).

       3. The motions hearing and pre-trial conference are scheduled for October 15, 2021

at 9:30 a.m. in Courtroom 7A.

       4. At the pre-trial conference, pursuant to Local Rules 210 and 106.7, counsel shall

attach tags to all exhibits and meet for the purpose of pre-trial review of exhibits, except

those to be used solely for impeachment.

       5. Voir dire

              a. The parties shall submit joint voir dire, with noted objections, five working

days prior to the pre-trial conference.

              b. The parties are to send a courtesy copy of the voir dire to my Chambers in

addition to forwarding it in WORD format to: mdd_GLRChambers@mdd.uscourts.gov.
           Case 1:17-cv-03482-GLR Document 54 Filed 11/20/20 Page 2 of 3



       6. Jury Instructions

               a. The Court uses a number of boilerplate instructions that address procedural

issues (e.g., the role of the jury, what is evidence).

               b. Requested instructions shall be patterned on L. Sand, et al., Modern

Federal Jury Instructions, and the full text of the requested instruction must be

submitted with the appropriate citation to Sand. Requests that simply reference the

Sand instruction number are insufficient, unless the request seeks a non-substantive

instruction. Any instructions patterned on precedent shall include a citation to the relevant

case(s).

               c. The Plaintiff shall submit its proposed instructions five working days prior

to the pre-trial conference.

               d. Three working days prior to the pre-trial conference, the Defendant shall:

                      i. Submit a list of objections to the Plaintiff’s instructions. The list

need only identify the objected-to instruction by number;

                      ii. Submit any additional proposed instructions.

               e. The parties are to send a courtesy copy of the jury instructions to my

Chambers       in   addition     to    forwarding        them   in   WORD       format     to:

mdd_GLRChambers@mdd.uscourts.gov.




                                               2
         Case 1:17-cv-03482-GLR Document 54 Filed 11/20/20 Page 3 of 3



       7. The six-day jury trial will commence on November 1, 2021 in Courtroom 7A

and continue through November 9, 2021. The trial day will start at 9:30 a.m. and end

between 4:30 and 5:00 p.m. Counsel are reminded to review the provisions of Local Rules

211 and 107.9 concerning courtroom etiquette. There will be no trial session on Friday.

       The parties have ten days from today to request a modification of the schedule, after

which no changes to the schedule set forth above will be permitted unless authorized by

the Court for good cause shown. Any such requests, either stipulated or ex parte, must be

by motion and filed electronically.

       SO ORDERED this 20th day of November 2020.

                                                          /s/
                                                 _______________________________
                                                 George L. Russell, III
                                                 United States District Judge




                                             3
